Title: From George Washington to Major General John Sullivan, 28 July 1778
From: Washington, George
To: Sullivan, John


          
            Dr Sir
            Head Qrs White plains July 28th 177⟨8⟩
          
          I was this morning favoured with your Two Letters of the 24 & 26th Instant with
            the papers to which they referred.
          I am exceedingly happy to find, that your efforts to prepare for the intended
            enterprize ag⟨ai⟩nst the Enemy, had succeeded so well—and that ⟨things in⟩ general were
            in so promising a train.
          With respect to the Enemy’s force in y⟨our⟩ Quarter, I think your Estimate must be far
            too large. In your Letter of the 24th you say it amounts to 3717 before General Brown’s
            arriv⟨al.⟩ Supposing this to have been the case, which is ma⟨king⟩ it as great, as I
            conceive it could be, the only reinf⟨orce⟩ment, which I have been able to learn, has
            go⟨ne⟩ from New York did not exceed 14 or 1500 at the ⟨outside⟩, upon a very liberal
            allowance for the strength ⟨of⟩ the Corps. It is a good and a safe way to coun⟨t⟩
            sufficiently upon the Enemy’s force, because, acc⟨ording⟩ to this we should always
            provide and act; howev⟨er,⟩ by fixing it too high, it may injure, by exciting ⟨in⟩ the
            Troops if it should come to their knowledge, a spirit of diffidence &
            distrust—the contrary of whic⟨h⟩, you know, is essential to success. By a Letter fr⟨om⟩
            Govr Trumbull of the 25th he mentions, you had sta⟨ted⟩ it at 7000 & that in a
            day or two, it would be 11,000. This, perhaps, you might immagine would give your
            requisition for men a more vigorous & successful efficacy.
          With regard to the plan of operation, whi⟨ch⟩ you submitted to the Admiral, my want of
            a more precise knowledge, than what I have, in a variety o⟨f⟩ facts and
            circu⟨ms⟩t⟨an⟩ces⟨,⟩ will not permit me to deci⟨de⟩ upon it; but it appears to me, there
            are many useful and interesting hints in it, and such as I hope and am persuaded, are
            founded in consideration and an investigation of the matter. The cutting off the three
            Regiments on Connanicut & preventing further Reinforcements are great and
            important Objects, if they can be effected. General Greene set ⟨out this⟩ morning in
            order to join you and will arrive, I expect, by the time this reaches you. The fleet
            sailed from the Road off Sandy Hook, on Tuesday morning, and I should suppose are now with you. I have only to repeat my warmest wishes for
            your success, and assurances that I am, with great esteem & regard Dr Sir Your
            Most Obedt servt
          
            Go: Washington
          
          
          
            ⟨P.⟩S. From very good ⟨inf⟩ormation I have reason ⟨to⟩ believe that the late
              Re-in⟨forc⟩ement sent to Rhode Island ⟨does⟩ not exceed 1200 Men.
          
          
            Go: W——n
          
        